Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Applicant’s amendment filed 07/12/2021 is hereby acknowledged. The objections to the specification have been overcome and are withdrawn. However, a minor objection to the amended claim statement is addressed below.
The merits of this case have been carefully examined again in light of applicant's response. The rejection of record under 35 USC § 112(a) and (b) has been overcome with the amended drawings, and is therefore withdrawn.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, applicant is encouraged to contact the Examiner to discuss the appropriateness of a Corrected Notice of Allowability. Or, applicant may file an amendment as provided by 37 CFR § 1.312. To ensure consideration of an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim Statement
The amended claim statement is objected to because it has the numeral [1.] on the left side of the line. Since a design claim must be directed to a single claim (MPEP § 1502.01(C)), this numbering is extraneous. Therefore, the claim statement has been amended as follows, deleting the numbering:
--   CLAIM
I claim the ornamental design for an Athletic Top as shown and described.   --
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY BARNES whose telephone number is 571-270-0226. The examiner can normally be reached from Monday through Friday from 10:30 a.m. to 6:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian McLean can be reached at 571-270-1996. The fax phone number for the organization where this 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/KIMBERLY BARNES/Primary Examiner, Art Unit 2921